Case 19-50282-LSS Doc 31 Filed 10/04/19 Page 1 of 17

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
PES HOLDINGS, LLC, et al., Case No. 19-11626 (KG)
Debtors. ! (Jointly Administered)

 

OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF PES, INC.,

Intervenor-Defendant and
Counterclaim and Cross-
Claim Plaintiff,

Vv.

PES HOLDINGS, LLC, et al., and CORTLAND Adv. Pro. No. 19-50282 (KG)
CAPITAL MARKET SERVICES, LLC,

Plaintiffs and Counterclaim
Defendants,

and
ICBC STANDARD BANK PLC,

Defendant and Cross-Claim
Defendant.

 

 

MOTION OF THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS FOR ENTRY OF AN ORDER,
PURSUANT TO BANKRUPTCY CODE SECTIONS 1103(c) AND
1109(b), GRANTING LEAVE, STANDING, AND AUTHORITY
TO COMMENCE AND PROSECUTE THE REAL PROPERTY INSURANCE CLAIM

 

1 The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s taxpayer identification number
are as follows: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952);
PES Administrative Services; LLC (022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES
Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The
Debtors’ service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

 
Case 19-50282-LSS Doc 31 Filed 10/04/19 Page 2 of 17

The Official Committee of Unsecured Creditors (the “Committee”) of PES Holdings
LLC and its affiliated debtors and debtors-in-possession in the above captioned Chapter 11 Cases
(collectively, the “Debtors”), by and through its counsel, Brown Rudnick LLP and Elliott
Greenleaf, P.C., respectfully submits this motion (the “Standing Motion”) pursuant to Sections
1103(c) and 1109(b) of title 11 of the United States Code (as amended, the “Bankruptcy Code”)
for entry of an order, substantially in the form attached hereto as Exhibit A, granting the
Committee leave, standing, and authority to commence and prosecute the Committee’s lien
avoidance claim regarding the Debtors’ real property and casualty insurance (the “Real Property
Insurance Claim”) on behalf of the Chapter 11 estates, as described more fully herein and as
asserted in Count III in the Committee’s Answer and Counterclaim and Cross-Claim [D.1. 24]
(the “Committee Complaint”) filed in the insurance dispute adversary proceeding related to these
Chapter 11 cases. In support of the Standing Motion, the Committee respectfully states as
follows:

PRELIMINARY STATEMENT

1. The Committee hereby seeks leave, standing, and authority to commence,
prosecute and, if appropriate, settle the Real Property Insurance Claim on behalf of the Debtors’
estates. By way of background, the Committee has been granted standing to commence and
prosecute the counts of its cross-claim (Counts I, II, and IV) pursuant to the Stipulated And
Agreed Order Among Debtors, Committee, ICBC Standard Bank PLC And Cortland Capital
Market Services LLC In Connection With The Insurance Proceeds Adversary Proceeding [D.I.
23] entered as an order of this Court on September 11, 2019. It now wishes to obtain standing to

assert another count related to the perfection of Cortland’s lien on any property and casualty

 

 
Case 19-50282-LSS Doc 31 Filed 10/04/19 Page 3 of 17

insurance recoveries received in respect to any damage done to real property by the Girard Point
Explosion (as defined below).

2. The Real Property Insurance Claim is premised on the same avoidance theory as
the Committee has asserted in Count II of the Committee Complaint in respect to Cortland’s
purported lien on the BI Recoveries (as that term is defined in the Committee Complaint).
Cortland failed to perfect its interest by being named as a loss payee under the Policy as required
by state law. The Court’s determination of this issue in the context of Count II (for which the
Committee has been granted standing) will have res judicata effect on the Real Property
Insurance Claim.

3. As set forth more fully in the Committee Complaint, the Real Property Insurance
Claim seeks the avoidance of liens regarding the priority and entitlement to recoveries the
Debtors may receive with respect to the Debtors’ real property insurance related to the Girard
Point Explosion (as defined below). The Committee seeks authority to prosecute the Real
Property Insurance Claim on behalf of the Debtors’ estates.

4, Through this Motion and the Committee Complaint, the Committee satisfies the
standard for obtaining derivative standing in the Third Circuit. The Committee Complaint
asserts a well-established, legally cognizable claim with particularity and ample factual support.
Accordingly, the Real Property Insurance Claim satisfies the relatively low threshold of
“colorability” used by this and other bankruptcy courts in the context of a committee standing
motion.

5, Additionally, under the circumstances of these cases, including the stipulations
already agreed to by the Debtors under the Interim DIP Order (as defined below), seeking the

consent of the Debtors to pursue the Real Property Insurance Claim would have been futile.
Case 19-50282-LSS Doc 31 Filed 10/04/19 Page 4 of 17

Accordingly, because of the Debtors’ waiver of their rights to bring the Real Property Insurance
Claim, the Court should grant the Committee exclusive authority to further investigate,
commence, prosecute and, if appropriate, settle the Real Property Insurance Claim on behalf of
the Debtors’ estates.

6. Further, given that such claim involves the same legal issues and undisputed facts
as the perfection and avoidance argument in Count II of the Committee Complaint, granting it
standing to assert the Real Property Insurance Claim will promote judicial economy. If the Real
Property Insurance Claim is successful, any Real Property Recoveries (as that term is defined in
the Committee Complaint) would be for the benefit of the estates and could substantially
increase recoveries for general unsecured creditors in these Chapter 11 Cases. Thus, the
potential benefits of pursuing the Real Property Insurance Claim are substantial and are in the
best interests of general unsecured creditors and the estates.

JURISDICTION AND VENUE

7. This Court has jurisdiction to consider this Standing Motion pursuant to 28 U.S.C.
§§ 157 and 1334. Consideration of this Standing Motion is a core proceeding under 28 U.S.C.
§157(b). Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory
predicates for the relief requested herein are Bankruptcy Code Sections 105(a), 1103(c), and
1109(b).

8. Pursuant to Local Rule 9013-1(f), the Committee consents to the entry of final
orders or judgments by the Court if it is determined that the Court, absent consent of the parties,
cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

 
Case 19-50282-LSS Doc 31 Filed 10/04/19 Page 5 of 17

BACKGROUND

9. The Committee incorporates herein by reference the facts alleged in the
Committee Complaint.

10. The Debtors are an American refining company based just outside Philadelphia,
Pennsylvania. The Debtors’ refining facility consisted of two separate refineries: Girard Point
and Point Breeze (together, the “Refining Complex”). When fully operational, the Refining
Complex had the capacity to refine 335,000 barrels of crude oil per day, and was the largest oil
refining complex on the U.S. eastern seaboard. The Refining Complex produced a full range of
transportation fuels, such as gasoline and ultra-low sulfur diesel, as well as other refined
products, including home heating oil, jet fuel, kerosene, residual fuel oil, propane, refinery grade
propylene, butane, cumene, and sulfur.

11, In 2018, the Debtors underwent an eight-month bankruptcy proceeding, emerging
in August 2018. The Prior Plan (as defined in the First Day Declaration) provided for a capital
infusion of $260 million, extended certain debt maturities, reduced debt service obligations, and
provided the Debtors with access to a new intermediation facility.

12. Eight months after exiting bankruptcy, on June 21, 2019, there was a large-scale,
catastrophic explosion at the alkylation unit at the Debtors’ Girard Point refining facility (the
“Girard Point Explosion”). The Debtors claim that the Girard Point Explosion caused substantial
property damage and left the Girard Point refinery significantly damaged. Upon information and
belief, certain hydrocarbons that are SOA Priority Collateral are still located at the Debtors’
refinery complex, and, due to certain safety and environmental concerns, removing them and
returning them to ICBC may cost in the tens of millions of dollars. This explosion pushed the

Debtors back into bankruptcy for a second time a month after the explosion.
Case 19-50282-LSS Doc 31 Filed 10/04/19 Page 6 of 17

13. On July 21, 2019 (the “Petition Date”), each of the Debtors filed voluntary
petitions for relief under Chapter 11 of title 11 of the Bankruptcy Code. Since the Petition Date,
the Debtors have continued to operate and manage their businesses as debtors-in-possession.
These Chapter 11 cases are being jointly administered pursuant to Rule 1015(b) of the Federal
Rules of Bankruptcy Procedure.

14. On August 5, 2019, the United States Trustee for Region 3 duly appointed the
Committee. See Notice of Appointment of Creditors’ Committee of Unsecured Creditors [D.1.
152]. On the same day, the Committee selected Brown Rudnick LLP and Elliott Greenleaf, P.C.
as its counsel, subject to the Court’s approval. Subsequently, the Committee selected Conway
MacKenzie, Inc. as its financial advisor, subject to the Court’s approval.

15. On August 7, 2019, the Debtors and Cortland Capital Market Services, LLC
(“Cortland”), in its capacity as collateral agent for the prepetition term loan lenders, filed an
adversary proceeding against ICBC Standard Bank PLC (“ICBCS”), the Debtors’ intermediation
lender. The Debtors and Cortland requested declaratory relief from the Bankruptcy Court,
finding that any recoveries to be received from the Debtors’ insurers on account of the business
interruption portion of the Debtors’ casualty insurance policy (the “Policy”) as a result of the
Girard Point Explosion constitute Term Loan Priority Collateral with a lien senior to that of
ICBCS.

16. As set forth more fully in the Committee Complaint, the Committee has a
different view as to the rights and priority to the Debtors’ business interruption recoveries: any
such recoveries constitute after-acquired property as to which no pre-petition liens can attach.
Furthermore, because Cortland is not a “loss payee” under the Policy, Cortland does not have a

properly perfected lien on either the BI Recoveries or the Real Property Recoveries.

 
Case 19-50282-LSS Doc 31 Filed 10/04/19 Page 7 of 17

17. The Court has granted standing to the Committee to prosecute the causes of action
herein related to the BI Recoveries. Stipulation and Agreed Order Among Debtors, Committee,
ICBC Standard Bank PLC and Cortland Capital Market Services LLC in Connection With the
Insurance Proceeds Adversary Proceeding (the “Agreed Order”) [D.I. 23]. The Committee filed
the Committee Complaint on September 13, 2019, and the Debtors and Cortland answered that
Committee Complaint (including Count III) on September 24, 2019. See Response to UCC
Answer and Counterclaim and Cross-Claim [D.I. 29] at J] 63-69. With respect to the Real
Property Insurance Claim, the Debtors have thus far refused to consent to the Committee’s
standing. See id. at ¢ 9, Affirmative Defense 2.

18. Because the Interim DIP Order (as defined below) finds and adjudges that the
Debtors have stipulated to the validity and perfection of Cortland’s purported lien on the Real
Property Recoveries, the Committee is the only party in interest able to challenge such lien.

RELIEF REQUESTED

19. The Committee hereby respectfully requests that the Court enter an order,
substantially in the form attached hereto as Exhibit A, granting the Committee leave, standing,
and authority to commence, prosecute and, if appropriate, settle the Real Property Insurance
Claim for and on behalf of the Chapter 11 estates of the Debtors.

BASIS FOR RELIEF
I. Applicable Legal Standard

20. It is well-settled within this Circuit that bankruptcy courts may allow, under
appropriate circumstances, a creditors’ committee to pursue causes of action on behalf of the
estate. See Official Comm. of Unsecured Creditors of Cybergenics Corp. v. Chinery, 330 F.3d

548, 575 (3d Cir. 2003) (“We believe that Sections 1109(b) [and] 1103(c)(5) ... evince

 
Case 19-50282-LSS Doc 31 Filed 10/04/19 Page 8 of 17

Congress’s approval of derivative avoidance actions by creditors’ committees, and that
bankruptcy courts’ equitable powers enable them to authorize such suits as a remedy in cases

where a debtor-in-possession unreasonably refuses to pursue an avoidance claim.”); see also

 

Official Comm. of Unsecured Creditors v. Barron (In re Polaroid Corp.), No. 03-56404, 2004
WL 1397582, at *2 (Bankr. D. Del. June 22, 2004); Official Comm, of Unsecured Creditors v.
Cablevision Sys. Corp. (In re Valley Media, Inc.), No. 01-11353, 2003 WL 21956410, at *2
(Bankr. D. Del. Aug. 14, 2003); Official Comm. of Unsecured Creditors v. Clark (In re Nat’!
Forge Co.), 304 B.R. 214, 223 (Bankr. W.D. Pa. 2004), aff'd 326 B.R. 532, 563 (W.D. Pa.
2005).

21. Although the Bankruptcy Code does not expressly authorize a creditors’
committee the standing to initiate an adversary proceeding and/or to pursue other causes of
action typically brought by the trustee or the debtor-in-possession, the Bankruptcy Code did
establish creditors’ committees for the express purpose of protecting the rights of their
constituents and similarly situated creditors. See H.R. Rep. No. 95-595, at 91-92 (1977),
reprinted in 1978 U.S.C.C.A.N. 5963, 6053-54.

22. To achieve this purpose, Bankruptcy Code Section 1103(c), which enumerates the
statutory functions of a creditors’ committee, authorizes creditors’ committees to “perform such
other services as are in the interest of those represented.” 11 U.S.C. §1103(c)(5). To that end,
Bankruptcy Code Section 1109(b) provides, in pertinent part, that:

A party in interest, including the debtor, the trustee, a creditors’
committee, an equity security holders’ committee, a creditor, an
equity security holder, or any indenture trustee, may raise and may

~ appear and be heard on any issue in a case under this chapter.

11 U.S.C. §1109(b) (emphasis added).

 
Case 19-50282-LSS Doc 31 Filed 10/04/19 Page 9 of 17

23. Indeed, this general right to be heard would ring hollow unless creditors’
committees are also given the right to act, on behalf of the estate, if a debtor-in-possession or a
trustee that is explicitly granted the right to act for the estate unjustifiably fails to act. See
Official Comm. Of Unsecured Creditors of Cybergenics Corp., 330 F.3d at 568-69 (holding that
Bankruptcy Code Sections 1103(c)(5) and 1109(b) implicitly authorize a court to grant a
creditors’ committee derivative standing to prosecute an avoidance action when the trustee or
debtor-in-possession cannot or will not do so, or when the debtor-in-possession is unlikely to
act); In re Joyanna Holitogs, Inc., 21 B.R. 323, 326 (Bankr. $.D.N.Y. 1982) (holding that the
general right to be heard would be empty unless those who have such a right are also given the
right to act when the debtors refuse to do so); see also In re iPCS, Inc., 297 B.R. 283, 290
(Bankr. N.D. Ga. 2003) (“[I]f a debtor has a cognizable claim, but refuses to pursue that claim,
an important objective of the Code [the recovery and collection of estate property] would be
impeded if the bankruptcy court has no power to authorize another party to proceed on behalf of
the estate in the debtor’s stead.’’).

24, Courts in the Third Circuit have granted creditors’ committees standing in
connection with claims similar to the Real Property Insurance Claim asserted here by operation
of their equitable powers. See Official Comm. of Unsecured Creditors of Cybergenics Corp.,
330 F.3d at 568 (holding that “the ability to confer derivative standing upon creditors’
committees is a straightforward application of bankruptcy courts’ equitable powers.”), see also
Official Comm. of Unsecured Creditors v. Credit Suisse First Bos. (In re Exide Techs., Inc.), 299
B.R. 732, 739 (Bankr. D, Del. 2003).

25. Moreover, the practice of conferring standing upon creditors’ committees to

pursue actions on behalf of a bankruptcy estate is widely followed and accepted in other

 
Case 19-50282-LSS Doc31 Filed 10/04/19 Page 10 of 17

jurisdictions as well. See, e.g., Contractor Creditor’s Comm. v. Fed. Ins. Co. (In re La. World
Exposition, Inc.), 832 F.2d 1391, 1397 (Sth Cir. 1987) (discussing how “[a] number of
bankruptcy courts have held that in some circumstances, a creditors’ committee has standing
under 11 U.S.C. §1103(c)(5) and/or §1109(b) to file suit on behalf of debtors-in-possession...or
the trustee.”); Unsecured Creditors Comm. v. Noyes (In re STN Enters.), 779 F.2d 901, 904 (2d
Cir. 1985) (concurring with those bankruptcy courts that have held that Bankruptcy Code
Sections 1103(c)(5) and 1109(b) imply a qualified right for creditors’ committees to initiate
litigation with the approval of the bankruptcy court).

IL The Committee Satisfies The
Requirements For Obtaining Derivative Standing

26. In the Third Circuit, where an official committee seeks to pursue an action
without the consent of the debtor, the committee must satisfy a three-part test to be granted

derivative standing. See Infinity Inv’rs Ltd, v. Kingsborough (In re Yes! Entm’t Corp.), 316
B.R. 141, 145 (D. Del. 2004):

(i) a colorable claim exists;
(ii) the debtor-in-possession unjustifiably refuses to pursue the colorable
claim; and

(iii) the bankruptcy court grants the committee permission to initiate the action
on behalf of the debtor’s estate.

Id. at 145; see also Walnut Creek Mining Co. v. Cascade Inv., LLC (in re Optim Energy, LLC),
527 B.R. 169, 173 (D. Del. 2015) (“Derivative standing requires a party to show three elements:
‘(1) a colorable claim, (2) that the trustee unjustifiably refused to pursue the claim, and (3) the
permission of the bankruptcy court to initiate the action.’”) (quoting In re Yes! Entm’t, Corp.,

316 B.R. at 145).”

 

2 ‘The first and second Cybergenics factors present an overlapping inquiry, in that a debtor in possession’s refusal

to pursue a claim is unjustifiable where the claim is colorable and “there [is] potential for a considerable benefit

-10-

 

 
Case 19-50282-LSS Doc31 Filed 10/04/19 Page 11 of 17

27, The Committee satisfies each of the aforementioned elements of this test and,
accordingly, should be granted derivative standing to further pursue the Real Property Insurance
Claim.

A. The Real Property Insurance Claim
Asserted In The Committee Complaint Is “Colorable”

28. Asserting a “colorable claim” is a relatively low threshold to satisfy, requiring the
court to “undertake the same analysis as when a defendant moves to dismiss a complaint for

failure to state a claim.” In re Centaur, LLC, No. 10-10799 (KJC), 2010 WL 4624910, at *4

 

(Bankr. D. Del. Nov. 5, 2010); July 30, 2008 Hr’g Tr. at 44:15-24, In re Distributed Energy
Sys., Corp., Case No. 08-11101 (KG) (Bankr. D. Del.) [D.I. 315] (noting that the colorability
standard is less than a Rule 12(b)(6) standard and requires only plausibility and that the claims be
not “without merit”); see_also In re Adelphia Comme’ns Corp., 330 B.R. 364, 376 (Bankr.
S.D.N.Y. 2005) (“Caselaw construing requirements for ‘colorable’ claims has made it clear that
the required showing is a relatively easy one to make.”); Official Comm. of Unsecured Creditors
v. Hudson United Bank (In re Am.’s Hobby Ctr., Inc.), 223 B.R. 275, 288 (Bankr. S.D.N.Y.
1998) (observing that only if the claim is “facially defective” should standing be denied).

29. Moreover, in determining whether a claim is “colorable,” this Court need not
conduct a mini-trial. Rather, “the Court may weigh the ‘probability of success and financial
recovery,’ as well as the anticipated costs of litigation as part of a cost/benefit analysis conducted

to determine whether the pursuit of the colorable claims are likely to benefit the estate.” In re

 

to the estate.” Official Comm. of Unsecured Creditors v. CIBC Wood Gundy Ventures, Inc. (In re Temtechco,
Inc.), No. 95-00596, 1998 WL 887526, at *7 (Bankr. D. Del. Dec. 18, 1998) (citing In re STN Enters., 779 F.2d
901, 905 (2d Cir, 1985)).

The standard courts apply when considering a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)
is related to the pleading requirements of Federal Rule of Civil Procedure 8. See In re Fedders N. Am., Inc.,
405 B.R. 527, 537 (Bankr. D. Del. 2009). “Rule 8(a) of the Federal Rules of Civil Procedure . . . requires only
that a complaint contain ‘a short and plain statement of the claim showing that the pleader is entitled to relief.”
Id. (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957).

 

-ll-

 
Case 19-50282-LSS Doc31 Filed 10/04/19 Page 12 of 17

iPCS, Inc., 297 B.R. at 291 (citations omitted). Therefore, the Committee need only establish to

 

this Court the existence of a plausible claim and that the Real Property Insurance Claim has
value to the Debtors’ estates and their creditors.

30. The Committee Complaint asserts a plausible and valid avoidance claim against
Cortland under sections 544(a) and 551 of the Bankruptcy Code as it relates to Cortland’s
purported lien on real property insurance recoveries. As the Committee alleges in the Committee
Complaint, any lien that Cortland has on the Real Property Recoveries is unperfected because
Cortland is not named as a loss payee or mortgagee under the Policy.

31. Under the “strong arm” provision of Section 544(a)(1) of the Bankruptcy Code, a
bankruptcy trustee (or a debtor-in-possession) has the status of a hypothetical judgment lien

creditor as of the petition date. See 11 U.S.C. § 544(a); accord 11 U.S.C. § 1107. With this

 

status, the trustee or debtor-in-possession is “entitled to the benefits derived from relevant state
laws governing the priority of liens.” In re Cerrato, 504 B.R. 23, 31 (Bankr. E.D.N.Y.2014)

(citing In re Kors, Inc., 819 F.2d 19, 22-23 (2d Cir.1987)). Accordingly, a trustee can avoid a

 

security interest if applicable non-bankruptcy law provides such rights and powers to a
hypothetical or judicial lien creditor. Carr v. Loeser (In re Int’] Auction and Appraisal Servs.
LLC), 493 B.R. 460, 463 (Bankr. M.D. Pa. 2013) (“Section 544 enables a trustee to use state law
to avoid any transfer that an unsecured creditor could have avoided outside of bankruptcy.”).

32. | Anunperfected lien, if one exists, is subordinate to a hypothetical lien creditor for
purposes of section 544 avoidance. See Hassett v. Revlon, Inc. (In re O.P.M. Leasing Services,
Inc.,), 23 B.R. 104, 119 (Bankr. S.D.N.Y. 1982) (noting that unperfected liens are avoidable
under state law by judgement lien creditors). Therefore, the Committee has articulated a

colorable claim to avoid Cortland’s purported lien on the Real Property Recoveries.

-12-

 
Case 19-50282-LSS Doc31 Filed 10/04/19 Page 13 of 17

33. Additionally, the Real Property Insurance Claim rests on the same facts and legal
theory as Count II of the Committee Complaint, as to which the Committee has already been
granted standing: because Cortland was not named loss payee under the Policy, it does not have
a perfected lien on the recoveries received pursuant to claims made on the Policy, and its
unperfected lien can be avoided. Any ruling by this Court with respect to the perfection of
Cortland’s purported lien on the BI Recoveries may prevent the Committee from raising the
same issue with respect to Cortland’s purported lien on the Real Property Recoveries. See, e.g.,
Herrera v. Wyoming, 139 S.Ct. 1686, 1697 (2019) (“Under the doctrine of issue preclusion, ‘a
prior judgment . . . foreclose[s] successive litigation of an issue of fact or law actually litigated
and resolved in a valid court determination essential to the prior judgment.”) (quoting New
Hampshire v. Maine, 532 U.S. 742, 748-49 (2001)); SuperMedia LLC v. Yellow Pages Photos,

Inc. (In re SuperMedia LLC), 540 B.R. 85, 91 (Bankr. D. Del. 2015) (“‘When an issue of fact or

 

law is actually litigated and determined by a valid and final judgment, and the determination is
essential to the judgment, the determination is conclusive in a subsequent action between the
parties, whether on the same claim or a different claim.’”) (quoting Restatement (Second) of
Judgments § 27 (1982)). Moreover, any ruling with respect to the perfection of Cortland’s lien
on the Policy may become the law of the case, such that it could limit the Committee’s ability (or
the Debtors’ ability) to challenge Cortland’s lien, See, ¢.g., Fagan v. City of Vineland, 22 F.3d
1283, 1290 (3d Cir. 1994) (“The law of the case doctrine limits the extent to which an issue will
be reconsidered once the court has made a ruling on it.”); Jones Lang LaSalle Americas, Inc. v.

Int?] Brotherhood of Elec. Workers, 338 F. Supp. 3d 381, 385 (D. Del. 2018) (“Absent

 

extraordinary circumstances, the law of the case doctrine cautions against revisiting previously

decided issues at later stages of a case.”). If the Committee is not granted standing to pursue the

-13-

 
Case 19-50282-LSS Doc31 Filed 10/04/19 Page 14 of 17

Real Property Insurance Claim in the context of this adversary proceeding, this Court’s ruling on
Count II may thus preclude any consideration of Count III. Allowing the Committee to bring
both Counts II and III simultaneously would thus preserve estate assets and promote judicial

economy.

B. The Debtors Have Unjustifiably Refused
To Bring The Real Property Insurance Claim

34. The second element of the derivative standing test requires that the Committee
show that the Debtors have unjustifiably refused to pursue the Real Property Insurance Claim.
See In re Yes! Entm't. Corp., 316 B.R. at 145 (citing In_re Valley Media Inc., 2003 WL
21956410, at *2).

35, “A debtor’s failure to bring a claim is deemed to be unjustifiable when the
committee has presented a colorable claim that on appropriate proof would support recovery, and
the action is likely to benefit the reorganization estate.” In re Adelphia Comme’ns Corp., 330
BR. at 374 n.19 (citing In re STN Enters., 779 F.2d at 905). A creditor need only show that a
debtor was “unable or unwilling to pursue claims” on the estate’s behalf. In re Newcorn Enters.
Ltd,, 287 B.R. 744, 749-50 (Bankr. E.D. Mo. 2002); see also La. World Exposition v. Fed. Ins.
Co., 858 F.2d 233, 253 (Sth Cir. 1988) (finding that “[w]here the interests of an estate and its
creditors are impaired by the refusal of a trustee or a debtor-in- possession to initiate adversary
proceedings to recover property of the estate, . . . that refusal [is] unjustified”).

36.  Accreditor is not required to make a formal demand on a debtor to pursue a claim
where that demand would be futile. See G-I Holdings, Inc. v. Those Parties Listed on Exhibit A
(In re G-I Holdings, Inc.), 313 B.R. 612, 630 (Bankr. D.N.J. 2004) (“[A] debtor’s refusal to
pursue an avoidance action can be implied even where no formal demand has been made by a

creditors committee.”) In re Nat’l Forge Co., 326 B.R. at 544-45 (finding that a formal request

-14-

 
Case 19-50282-LSS Doc31 Filed 10/04/19 Page 15 of 17

would have been futile and that the debtor could not have “seriously entertained the idea” of
contesting bank’s claims because under interim and final DIP orders, the debtor waived its rights
to contest those very claims); see also 7 Collier on Bankruptcy $1109.05 [2][a] (Richard Levin &
Henry J. Sommer eds., 16th ed.) (“[I]f the demand is presumptively futile under the
circumstances...the failure to make the demand...does not prevent the court from authorizing [a
creditor or] some other party in interest from pursuing the matter on behalf of the estate.”’).

37. On September 23, 2019, this Court entered the Interim Order (1) Authorizing
Debtors To (A) Obtain Post-Petition Financing Pursuant To 11 U.S.C. § § 105, 361, 362, 363(b),
364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) And 364(e) And (B) Utilize Cash Collateral Pursuant
To 11 U.S.C. § 363, (I) Granting Adequate Protection To Prepetition Secured Parties Pursuant
To 11 U.S.C. §§ 361, 362, 363, 364 And 507(b) And (Ill) Scheduling Final Hearing Pursuant to
Bankruptcy Rules 4001(b) and (c) [D.1. 85] (the “Interim DIP Order”). In paragraph 5(c) of the
Interim DIP Order, the Court “found, determined, ordered and adjudged” that the Debtors
“admit, acknowledge, stipulate and agree that . . . the liens and security interests granted to the
Existing Term Loan Secured Parties . . . are (i) valid, binding, perfected, enforceable, first-
priority liens and security interests in the Term Loan Priority Collateral... .” Paragraph 5(d)
contains the stipulation that “the proceeds of any claim under the Debtors’ property damage
and/or business interruption insurance policies, relating directly or indirectly, to [the Girard Point
Explosion] . . . constitute Term Loan Priority Collateral.”

38. Here, the Debtors have not challenged Cortland’s purported lien on the Real
Property Recoveries, and have stipulated that Cortland has a perfected first priority lien on the
Real Property Recoveries. That stipulation renders any demand by the Committee to bring such

challenge futile. See Interim DIP Order at ff] 5(c-d). Given the Debtors’ stipulation, the

-15-

 
Case 19-50282-LSS Doc31 Filed 10/04/19 Page 16 of 17

Committee asked the Debtors to consent to the Committee’s standing to bring the Real Property
Insurance Claim, and the Debtors have not agreed. Therefore, the Committee has met the second
prong of the derivative standing test.

Cc. By This Standing Motion, The Committee Is
Seeking Court Approval To Pursue The Real Property Insurance Claim

39, Finally, as to the third element of the derivative standing test, the Committee by
this Standing Motion seeks the permission of this Court to initiate the Real Property Insurance
Claim against the Defendants identified in the Committee Complaint. As such, the Committee
respectfully submits that it has satisfied all three elements of the derivative standing test.

RESERVATION OF RIGHTS

40. The Committee reserves its rights to (i) supplement this Standing Motion and the
Committee Complaint (including by adding additional counts to the Committee Complaint) at
any time prior to the hearing on the same, and (ii) seek authority to commence, prosecute, and
settle other claims and/or causes of action on behalf of the Debtors’ estates against the
Defendants identified in the Committee Complaint or any other party.

NO PRIOR REQUEST

41. No prior request for the relief sought herein has been made by the Committee to

this or any other court.
CONCLUSION
WHEREFORE, the Committee requests that the Court (i) grant the Standing Motion, (ii)

grant the Committee leave, standing and authority to commence, prosecute, and, if appropriate,

-16-

 
Case 19-50282-LSS Doc31 Filed 10/04/19 Page 17 of 17

settle the Real Property Insurance Claim set forth in the Committee Complaint on behalf of the

Debtors’ estates, and (iii) grant the Committee such other and further relief as is just and proper.

Dated: October 4, 2019

ELLIOTT GREENLEAF, P.C.

/s/ Jonathan M. Stemerman

Rafael X. Zahralddin-Aravena (No. 4166)
Jonathan Stemerman (No. 4510)

1105 N. Market Street, Suite 1700
Wilmington, DE 19801

Telephone: (302) 384-9400

Email: rxza@elliottgreenleaf.com
jms@elliottgreenleaf.com

- and -

BROWN RUDNICK LLP

Robert J. Stark (admitted pro hac vice)
Max D. Schlan (admitted pro hac vice)
Seven Times Square

New York, New York 10036
Telephone: (212) 209-4800

Email: rstark@brownrudnick.com
mschlan@brownrudnick.com

- and -

James W. Stoll (admitted pro hac vice)
Steven B. Levine (admitted pro hac vice)
Sharon I. Dwoskin (admitted pro hac vice)
One Financial Center

Boston, MA 02111

Telephone: (617) 856-8200

Email: jstoll@brownrudnick.com
slevine@brownrudnick.com
sdwoskin@brownrudnick.com

Counsel to the Official Committee
of Unsecured Creditors

17

 
